Citation Nr: 1012655	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Jurisdiction is with the Houston, Texas 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims at issue.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran in developing facts pertinent to the 
claims.  Escherl v. Brown, 4 Vet. App. 371, 377 (1993).

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a 
current disability or consistent and recurrent symptoms of a 
disability; (2) the evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) 
an indication that the disability or the recurrent symptoms 
of a disability may be associated with the Veteran's 
service; but (4) there is insufficient competent medical 
evidence on file for VA to make a decision on the claim.

The Veteran's service medical records are not available, 
except for the October 1946 separation examination which 
notes normal 15/15 hearing bilaterally at discharge.  There 
are no other service medical records on file, possibly 
having been destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC).  The Board realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

A review of the record reveals that the Veteran has not been 
accorded an adequate examination with regard to the 
disabilities at issue. 

The Veteran submitted an August 2006 letter from the 
Hemphill Hearing Center, Hemphill, Texas, with an attached 
July 2006 audiological evaluation.  The Veteran reported 
bilateral hearing loss and intermittent tinnitus 2 to 3 
times a day since military service.  He reported that he was 
a gunner in an M8 tank; and, he fired weapons right handed 
during service with no hearing protection.  Following 
service he worked at the A. Schulman Company in Orange, 
Texas for 30 years with hearing protection; and, 5 to 6 
years at the Equitable Bag factory with no hearing 
protection.  He reported very little history of recreational 
noise exposure without hearing protection.  There was no 
family history of hearing loss.  Audiometric testing 
revealed a moderate sloping to a severe sensorineural 
hearing loss bilaterally.  Speech reception thresholds were 
55dB for the right ear and 45 dB for the left ear.  Speech 
discrimination scores using the Maryland list were 80% for 
the right ear and 72% for the left ear.

The Hemphill Hearing Center audiologist opined that the 
hearing loss and tinnitus were as likely as not secondary to 
excessive noise exposure while serving in the military.  
"The rationale for this etiology is that you stated your 
bilateral hearing loss and tinnitus began while in service."

A Decision Review Officer requested a medical opinion as to 
the Veteran's hearing loss and tinnitus.  It was noted that 
prior to service the Veteran was a maintenance mechanic; 
and, during service he was a cook.  The service treatment 
records were not available other than for his separation 
examination which revealed 15/15 hearing whisper test.  The 
resultant April 2009 VA Audiology consult merely notes that 
the claims file was reviewed and hearing was normal on the 
1946 separation examination.  Further the audiologist opined 
that based on the Veteran's verbal report, military noise 
exposure was less likely than not responsible for his 
hearing loss and tinnitus.

Unfortunately, the VA audiologist's cursory responses did 
not clearly answer the question, nor does it appear an 
audiometric examination performed, and the rationale was 
inadequate for rating purpose.

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385 (2009), 
which states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

Given the foregoing, on remand, VA examination is necessary 
to determine the etiology of the Veteran's claimed bilateral 
hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his bilateral hearing loss 
and tinnitus, other than the July/August 
2006 treatment at the Hemphill Hearing 
Center.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The RO should schedule the Veteran 
for a new VA audiological examination.  
The claims folder, including any newly 
obtained evidence, and a copy of this 
remand, must be made available to the 
examiner for review.  The examiner 
should review the claims file, perform 
an audiological examination, and render 
a specific diagnosis as to the nature of 
the Veteran's hearing loss, to include 
whether he now suffers from a high 
frequency sensorineural hearing loss.  
The examiner must opine whether it is at 
least as likely as not, i.e., is there 
at least a 50/50 chance, that any 
diagnosed hearing loss is causally 
related to the Veteran's active duty 
service, or to some in-service event or 
disease process?  The examiner is to 
specifically address the July/August 
2006 Hemphill Hearing Center audiology 
and ear examination report and opinion.  
The rationale for any opinion offered 
must be expressly stated and fully 
explained.  If the examiner cannot offer 
an opinion without resort to 
speculation, he or she must so state and 
explain why speculation is required.

3.  The Veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, have been conducted and completed 
in full.  If examinations ares 
conducted, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Following any other indicated 
development, the RO should readjudicate 
the claims.  If any benefit is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2009).


